DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 4/19/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “both the first aligner and the second aligner impart tooth moving forces” is indefinite, as it is unclear how specifically the second aligner imparts forces on the teeth.  As best understood by the Examiner, the second aligner provides an anchoring force (as stated in the claim), and only through contact with the first aligner does it apply tooth moving forces.  As such, the second aligner, by itself, does not impart tooth moving forces, but requires the first aligner to do so.  Clarification is required.  
Regarding claim 4, the term “creating a physical mold of the combined model using vacuum thermoforming” is indefinite, as it is unclear how, specifically a mold is created by vacuum thermoforming.  Specifically, as best understood by the Examiner, and supported by the original presentation, and the prior art, the aligner, not the mold, can be formed by thermoforming a sheet over the mold, while the mold is produced by another method, such as direct fabrication, or by molding with a stone model.  Indeed, the only mention of vacuum thermoforming in the original disclosure is directed to the thermoforming of the aligner over the mold.  Since in a vacuum thermoforming method, a sheet must be molded over a mold, it is unclear what the sheet would be molded over to form the mold, as claimed.  According, the Examiner interprets the claim to mean that the physical mold is created and the aligner is formed over it using vacuum thermoforming.  Should Applicant traverse this position and allege that the mold is indeed formed by vacuum thermoforming, the Examiner requests clarity as to how this process occurs and where in the original disclosure such support is found.  Additionally, the Examiner notes that since as best understood the term lacks support in the original disclosure should Applicant traverse the position above, the application may become a CIP of the parent application.  Still further, the Examiner notes that the citation provided by Applicant in the response [0110] does not state that the mold is thermoformed, but as explained above, only recites that the aligner is thermoformed.  Clarification is required. 
Regarding claim 5, the term “an offset 3D tooth model” is indefinite as it is unclear whether the step of generating the offset 3D tooth model is part of the step of generating the combined digital model (as in claim 5) or part of the “modifying the combined digital model” as in claim 4.  As best understood by the Examiner, the term refers to the same step, namely after the combined model, formed of the current and target tooth model combination, the combined model is modified with the offset model (hence modified based on the aligner thickness as in claim 4), and will be interpreted as such.  The Examiner notes that claim 5 breaks down the first step of claim 4, namely “generating a combined digital model”.  One of those broken down steps includes modifying the 3D model to account for a thickness of the aligner.  As such, after completing the first step of claim 4 (which includes the steps of claim 5) model is already modified to account for the aligner thickness.  However, the second step of claim 4, then again recites modifying the combined digital model based on the aligner thickness.  However, this is indefinite, as this step has already been performed in the broken down steps of claim 4.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20100129763 A1) in view of Heller et al (US 2016/0278899 A1).
Regarding the above claims, Kuo discloses a method of fabricating a dual aligner assembly (e.g. dual layer aligner, see Figs. 9a-b, 14 and [0026], [0058], [0069]), the method comprising: fabricating a first aligner (e.g. repositioning appliance; see [0026]) comprising a first material having a first rigidity (implicitly) and tooth cavities having a first shape corresponding to a set of target tooth positions (see [0003], [0005], Fig. 1 and [0025]-[0027]), wherein said first aligner and shape thereof is configured to apply a first orthodontic force against a set of at least three adjacent target teeth of a plurality of teeth of a dental arch of a patient when worn (e.g. all or several teeth can be repositioned, encompassing at least three adjacent target teeth; see citations above); wherein said first orthodontic force is configured to move the set of at least three adjacent target teeth from a set of current tooth positions toward said set of target tooth positions through a desired treatment movement pathway (e.g. treatment plan; see citations above); and fabricating a second aligner (e.g. 160; second layer; see citations above), comprising a second material having a second rigidity (implicitly), said second aligner is configured to at least partially enclose said first aligner and envelope said set of at least three adjacent target teeth in said set of current tooth positions (e.g. accommodating covering guard; see below and Figs), and wherein the second aligner is configured to anchor at least a portion of said first aligner, wherein via said anchoring, both the first and second aligners impart tooth moving forces such that a combination of said first aligner and said second aligner create one or more controlled forces to move the set of at least three adjacent target teeth toward the set of target positions through said desired treatment movement pathway (configured of being used as such, at least some movement of all three adjacent teeth configured to be caused; see [0038]-[0039], [0041]-[0047], and [0049]-[0054]); and wherein the first aligner is configured to snap over a plurality of teeth (e.g. implicitly in order to be attached and apply forces thereto) and the second aligner is configured to snap over the first aligner (e.g. at least on the anchoring regions, are else anchor and connection between components could not occur).  It is noted that the relied on “accommodating covering guard” (second aligner) is used with an aligner (first aligner) in the relied on embodiment, and comprises features of both the covering guard and accommodating mouth guards, as taught by Kuo, which are disclosed to provide a) accommodation for some teeth, b) anchorage for a more secure coupling with non-moving teeth and c) apply an orthodontic force (see citations above, specifically [0038]).  As such, the accommodating covering guard (second aligner), which as stated includes the features explained above, is placed over the aligner and capable of providing accommodation for some teeth, while providing anchorage over the aligner and other teeth for others, and may apply an orthodontic force, thereby providing added support for the movement (e.g. a retaining force that keeps the teeth from moving beyond their planned movements, see citations above), is further configured to provide an anchor (e.g. an anchor may be inserted in a surface thereof) and can apply an orthodontic force (see [0038]; accommodating covering guard applying an orthodontic force is within the scope of the disclosure).  Kuo further discloses wherein the target tooth positions correspond to incremental repositioning of each teeth based at least in part on a treatment plan (see [0026]-[0027]; per claim 7); the method further comprising snapping the second aligner over the first aligner (see above; implicitly at least at anchor teeth when placed over aligner, or else anchoring forces could not be applied; per claim 8); wherein the first aligner comprises an inner aligner and the second aligner comprises an outer aligner (see citation and Figs above; per claim 11); and wherein the method further comprises providing the first aligner with a first thickness and the second aligner with a second thickness, wherein the second thickness is greater than the first thickness (see Figs. 9a-b; at least surrounding occlusal area of 160; per claim 15). Kuo, however, does not explicitly teach that the second aligner of the multi-aligner assembly (e.g. dual layer aligner) is more rigid than the first aligner.  
Heller et al, however, teaches a transparent orthodontic dual aligner assembly (e.g. dual layer aligner) with the outer aligner (layer) being more rigid than the inner aligner (layer; see [0132], [0245]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method and device of Kuo to include the second aligner (layer) being more rigid than the first aligner (layer) as such modification would ease insertion and removal of the assembly (see Heller, above) and allow for improved retention and force application (see Kuo, citations above).  
Regarding claims 2-3, Kuo/Heller, as combined above, suggests that the aligners can be formed by vacuum thermoforming (see Kuo [0026]) but does not explicitly teach that the first and second aligners are formed by vacuum thermoforming as required.
Heller, however specifies that polymeric repositioning appliances can be formed by vacuum thermoforming (see [0132]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller, to further include Heller’s teaching of forming the appliances by vacuum thermoforming, as such modification would make use of an old and well known procedure to form aligners, allowing for rapid and cost effective production thereof.  
Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Heller et al in view of Chishti et al (US 6210162, hereafter Chishti ‘162).
Regarding claims 4-6 and 14, Kuo/Heller, as combined above, discloses all the features of the claimed invention, including the steps of fabricating the (first and second) aligner comprises: generating a combined digital model of the patients current tooth positions and target tooth positions (see Kuo [0026]-[0027], [0058] and [0069]), creating a physical mold of the combined model (see above) and forming the second aligner using vacuum thermoforming with the mold (as best understood by the Examiner, as explained above; mold is formed and then used in subsequent vacuum thermoforming process, as explained above); wherein generating the combined digital model comprises: generating for each teeth, a current 3D model based at least in part on a current position of each of the patient’s teeth (see [0058]; 232), generating for each tooth, a target 3D tooth model based at least in part on a target position of each tooth (see [0058]; 234) and generating the combined model based at least in part on both models (236); wherein the target position of each of the teeth corresponds to an incremental repositioning of each tooth based at least in part on a treatment plan (see citations above); and wherein fabricating the second aligner is based at least in part on the current positions of the at least three adjacent target teeth (232), and the target tooth positions (234).  Kuo/Heller, as combined above, does not teach modifying the combined digital model based at least in part on a thickness of the first aligner/generating, for each of the teeth, an offset 3D tooth model based at least in part on the thickness of the first aligner, wherein the offset 3D tooth model represents the target 3D tooth model modified to account for the thickness of the first aligner (as best understood by the Examiner), and generating the combined digital model based at least in part on the offset 3D model as required. 
Chishti ‘162, however, teaches generating an offset 3D model based on the thickness of the aligner, representing the target 3D model modified to account for aligner thickness and modifying a digital combined model based thereof (e.g. modifying the combined model based at least in part on a thickness of an aligner/the offset 3D tooth model; see col 4, line 52 through col 5, line 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller, as combined above, to include the step of generating the offset model based on aligner thickness and modifying the combined model based thereon, as taught by Chishti ‘162, as such modification would provide improved fit and accuracy of the aligner produced, while providing for faster and more efficient data processing (see Chishti, citations above). Additionally, should the method of Kuo/Heller be modified by the teachings of Chishti, as combined above, the second aligner would be fabricated at least in part based on the current tooth positions of the at least three adjacent teeth, the target tooth positions and a thickness of the first aligner (see above). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Heller et al, in view of Chishti et al (US 2003/0003416 A1, hereafter Chishti ‘416).
Regarding the above claims, Kuo/Heller, as combined above does not teach wherein fabricating the first or second aligner comprises direct fabrication as required. 
Chishti ‘416, however, teaches forming aligners via direct fabrication (see claim 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Heller, as combined above, to include the teaching of forming aligner via direct fabrication as taught by Chishti ‘416, as such modification would reduce the number of steps needed to produce the aligner, and allow on-site production and allow for direct thickness modification thereof.  
Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Please see the Notice of Allowability mailed 4/6/20 in application 15/202,384.  Instant claims 12-13, in combination with claim 1, encompass all the features of the previously allowed claims.
Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
Regarding Applicant’s arguments to the previous rejections under 35 USC 112, B, the Examiner first notes regarding claim 4, that the paragraph cited by Applicant explicitly supports the Examiner’s position, and does not provide any clarity to the claim, or the step of making a mold by vacuum thermoforming.  Regarding the rejection to claim 5, as explained above, the step of modifying the model to account for the thickness of the aligner is repeated.  First in the breakdown of steps of the first step of claim 4, and then as the second step of claim 4.  Clarification of the claims remains required. 
Regarding the prior art rejections, the Examiner notes that the relied on embodiment of Kuo discloses an “accommodating covering guard” as the second aligner.  As noted in [0038] and [0050] of Kuo, an accommodating covering guard includes the features of an accommodating mouthguard, which can include the application of orthodontic forces by the accommodating covering guard (second aligner).  As such, an accommodating covering guard that applies orthodontic forces (tooth moving forces) to the teeth (and first aligner), while snapping over the first aligner, is within the scope of the disclosure of Kuo.   Further, Applicant does not address the relied on citations/embodiments as relied on and explained above (emphasis added for [0038], [0050] and Fig. 9a).  Accordingly, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20150059769 teaches a similar dual layer tooth shell.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772